Citation Nr: 1536477	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional death pension benefits for five dependent (adopted) children.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1946 to April 1948, February 1949 to January 1953, and March 1958 to November 1967.  The Veteran died in April 1998; the appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Subsequently, jurisdiction was transferred to the VA Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran died in April 1998.

2.  The appellant, the Veteran's surviving spouse, adopted her and the Veteran's five grandchildren in January 2010.  


CONCLUSION OF LAW

The criteria for finding the appellant's adopted grandchildren as dependents for purposes of additional compensation have not been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(c)(2) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the law regarding VA's duties to notify and assist have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive.  38 U.S.C.A. § 5103A (West 2014); Manning v. Principi, 16 Vet. App. 534 (2002).

The Veteran died  in April of 1998.  Shortly after his death, the appellant applied for dependency and indemnity compensation (DIC) benefits.  She was denied entitlement to accrued benefits and service connection for the cause of the Veteran's death; however, she was awarded death pension benefits based on her income.  This occurred in September 1998.  

In January 2010, the appellant submitted a claim to VA asking that her five grandchildren, who she was adopting, be added as dependents for the purposes of increasing her death pension.  The appellant further informed VA that the grandchildren she was adopting were the children of the Veteran's and her son (or the Veteran's grandchildren).  A final adoption was issued in January 2010.  The appellant provided a copy of the adoption decree along with their birth certificates.  

Upon review of the information provided to it, VA denied her claim for additional monetary benefits.  In denying the claim, VA noted that additional benefits could be awarded if adoption by the surviving spouse occurred within two years of the Veteran's death.  Because, however, the adoption of the grandchildren did not occur until 2010, which was almost twelve years after the death of the Veteran, the adopted children could not be considered dependents for death pension purposes.  

For purposes of additional compensation, the term "dependent children" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household, and an illegitimate child if certain specific criteria are met.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  Further, the term "adopted child" includes a child who was adopted by the veteran's spouse under a decree issued within 2 years the veteran's death.  38 C.F.R. § 3.57(a)(c).  

As reported above, the decree of adoption was issued in January 2010, which was almost twelve years after the Veteran passed away.  Regrettably, by law, the Board must deny the appellant's claim for additional compensation benefits.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Although the Board is very sympathetic to the appellant's claim, it must nonetheless apply the law as it exists, and cannot extend benefits out of sympathy or respect for a particular claimant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992). 

As the discussion above illustrates, the law and regulations governing dependents of is very specific.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Again, although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to additional compensation for five adopted grandchildren as dependent children is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


